Citation Nr: 0612642	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-44 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee muscle 
disorder, to include osteoarthritis.

2.  Entitlement to service connection for a blood clotting 
disorder. 

3.  Entitlement to service connection for a skin rash 
condition.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi in which the RO denied the benefits 
sought on appeal.  The appellant, who had active service from 
March 1971 through December 1973, appealed that decision to 
the BVA. 
 
The appellant's claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD) will be addressed 
in the remand portion of this opinion.  VA will notify the 
appellant if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim of entitlement to 
service connection for a right knee muscle disorder has been 
obtained.

2.  Right knee muscle problems were not manifested in service 
or for many years following service; arthritis of the knee 
was not diagnosed within one year of service discharge; any 
current right knee disorder is not shown to be causally or 
etiologically related to service.  

3.  On January 12, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the issue of entitlement 
to service connection for a blood clotting disorder was 
requested.

4.  On January 12, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the issue of entitlement 
to service connection for a skin rash condition was 
requested.


CONCLUSIONS OF LAW

1.  A right knee muscle disorder was not incurred in or 
aggravated by active service, nor may osteoarthritis of the 
right knee be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2005).

2.  The criteria for withdrawal of a Substantive Appeal, 
regarding the issues of entitlement to service connection for 
a blood clotting disorder and a skin rash, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim which include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court also held that the VCAA 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Id.

The VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  In this case, the appellant was 
provided notice by letter dated in June 2003.  This letter, 
provided to the appellant prior to the initial decision in 
this case, notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefits sought and whether or not the 
appellant or the VA bore the burden of producing or obtaining 
that evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements by: (1) informing the 
appellant about the information and evidence not of record 
that was necessary to substantiate the claims; (2) informing 
the appellant about the information and evidence the VA would 
seek to provide; and (3) informing the appellant about the 
information and evidence the appellant was expected to 
provide.  While the June 2003 letter did not specifically 
request that the appellant provide any information or 
evidence in his possession that pertained to his claims (the 
fourth notice element of the VCAA), the Board observes that 
the letter did request that the appellant provide the RO with 
any medical reports that he had in his possession and also 
informed him of the type of additional evidence that would 
assist him in proving his claims, including (1) the dates of 
medical treatment during service, (2) statements from persons 
who knew the appellant in service and of his disorders while 
on active duty, (3) records and statements from service 
medical personnel, (4) employment physical examinations, (5) 
pharmacy prescriptions records and (6) insurance examination 
reports. See June 2003 letter, p. 3.  The Board finds that 
the language set forth above implicitly notified the 
appellant that he was responsible for providing the RO with 
evidence in support of his claims, whether such evidence 
needed to be obtained from other sources or was already 
within the possession of the appellant himself.  As such, the 
Board concludes that the fourth notice element of the VCAA 
has been satisfied. 

Thereafter, the appellant received the August 2003 rating 
decision and a November 2004 Statement of the Case (SOC).  
Collectively, these documents issued in connection with this 
appeal reiterated the substance of the VCAA by notifying the 
appellant of the evidence considered, the pertinent laws and 
regulations and the reasons his claims were denied.  The 
Board observes that between receipt of his rating decision 
and issuance of the November 2004 SOC, the appellant 
testified before a Decision Review Officer in support of his 
claims. See April 2004 hearing transcript.  In addition, the 
appellant requested and was afforded the opportunity to 
testify before the Board during a January 2006 hearing in 
support of his appeal. See January 2006 hearing transcript.  
Based upon the appellant's actions and the evidence set forth 
above, the Board finds that the appellant has been informed 
of what was necessary to achieve service connection in this 
case. 

As noted above, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for a right knee muscle 
disorder, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Further, the Board observes that neither the appellant nor 
his representative has contended or argued that any defect or 
deficiency in the VCAA notice that may be present has 
resulted in any prejudice in the adjudication of his appeal.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The VA also has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the appellant's service medical records and VA medical 
records have been associated with the claims file.  The Board 
observes and acknowledges that the appellant has not been 
afforded a VA examination in connection with his right knee 
claim; but as will be explained more fully below, the Board 
is of the opinion that the appellant's service medical 
records and post-service medical records contain sufficient 
medical evidence to make a decision on this issue.

Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of the disability; (2) 
establishes that the appellant suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service.  38 C.F.R. § 3.159 (c) 
(4).  In this case, while there is evidence that the 
appellant has developed osteoarthritis of the right knee, 
there is simply no competent evidence that the appellant 
injured his right knee in service or that his post-service 
osteoarthritis is in any way related to such an injury in 
service.  As such, a VA examination is not necessary for 
resolution of this claim.

Lastly, the Board notes that neither the appellant nor his 
representative has made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal.  Accordingly, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained and the case is 
ready for appellate review.




B.  Entitlement to service connection for a right knee muscle 
disorder. 

The appellant has submitted a claim of entitlement to service 
connection for a right knee muscle disorder that he contends 
developed either as a result of his activities in service 
and/or as a result of herbicide exposure in service. See May 
2003 application for compensation; June 2003 Statement in 
Support of Claim.  While viewing the evidence in the light 
most favorable to the appellant in this case, the Board finds 
that the more persuasive and credible evidence does not 
support the appellant's claim of entitlement to service 
connection either on a direct or presumptive basis; and 
therefore concludes that this appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  Service connection may also be granted for 
certain chronic diseases, such as arthritis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence. See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

In this case, the medical evidence of record indicates that 
the appellant has a diagnosis of osteoarthritis of the right 
knee. See April 2003 VA medical record.  This diagnosis 
constitutes a current disability for VA purposes and fulfills 
the requirements of the first element for service connection.  
However, in order to warrant service connection, there must 
be more than just medical evidence of a current disability.  
The second and third elements of the service connection test 
must also be fulfilled, which include a showing of (1) an 
inservice occurrence or injury and (2) a medical opinion 
establishing a nexus between the current disability and the 
inservice event.  In this case, neither of these requirements 
have been met.  

With regard to these elements, the appellant testified during 
his January 2006 Board hearing that he injured his knee in 
service while playing softball. See January 2006 hearing 
transcript, pgs. 7, 10; see also April 2004 RO hearing 
transcript, pgs. 3-4.  He reported that during the game, he 
heard something "pop" in his knee and that he was taken to 
the hospital. See January 2006 hearing transcript, pgs. 7.   
He indicated that he was treated with a hot pad and placed on 
crutches for  approximately three weeks. Id.; see also April 
2004 RO hearing transcript, p. 4.  After separating from 
service, the appellant reported that he experienced a little 
bit of pain in his knee, but that he did not pay attention to 
it. See January 2006 hearing transcript, pgs. 7-8.  He 
indicated that he began receiving post-service medical 
treatment for his right knee in approximately 2002 or 2003. 
Id., p. 8.  At that time, he was diagnosed with 
osteoarthritis of the knee and provided arthritis medication. 
Id.    

Contrary to the appellant's hearing testimony, the 
appellant's service medical records are silent as to 
complaints or treatment regarding his right knee in service.  
The service medical records do not reflect that the appellant 
was either evaluated or hospitalized due to a knee injury; 
nor do they reflect that the appellant was prescribed 
crutches because of his knee.  The first post-service medical 
evidence of record noting complaints of right knee pain are 
dated in August 2002. See August 2002 VA medical records.  
While the medical history portion of that record indicated 
that the appellant had experienced arthritis pain for years; 
further review of the records reported that this arthritis 
consisted of arthritis of the hand, not the knee. Id. 
("Musculoskeletal: positive [history of] arthritis of the 
hand for several years").  It was not until April 2003 that 
the appellant was seen again with complaints of right knee 
pain for which he was diagnosed with osteoarthritis of the 
knees. See April 2003 VA medical records.  This diagnosis 
occurred almost thirty years after the appellant separated 
from service.  In addition, the Board observes that the 
appellant reported at the time of his diagnosis that he had 
only been experiencing right knee pain for several years. Id.
 
Thus, while the appellant has a current diagnosis of 
osteoarthritis of the right knee, the evidence of record does 
not show that he experienced an injury in service or that 
such an injury is related to his present diagnosis.  Although 
the Board observes that the appellant mentioned in an April 
2003 treatment record that he had a (muscle) pull a long time 
ago while he was in service, this statement does not provide 
evidence that such an injury actually occurred in service or 
that it is related to the appellant's osteoarthritis. See 
LeShore v. Brown, 8 Vet. App. 406 (1996)( The mere recitation 
of a veteran's self-reported lay history would not constitute 
competent medical evidence of diagnosis or causality).  While 
it is clear that the appellant believes that his right knee 
disorder is directly related to service, the evidence has not 
shown that he has the requisite training or experience to 
offer an opinion that requires medical expertise, such as the 
etiology of his right knee disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, neither the second 
nor third elements of the service connection test have been 
met.  Absent evidence of an in-service injury, a present 
disability and a medical opinion linking the two, service 
connection for a right knee disorder is not warranted.  

In addition, since the appellant's service records and post-
service medical records do not indicate that his 
osteoarthritis of the right knee manifested within one year 
of separation from service, service connection on a 
presumptive basis under 38 C.F.R. § 3.309(a) must also be 
denied. 

The appellant's alternate theory of entitlement to service 
connection appears to be that his right knee muscle disorder 
resulted from exposure to Agent Orange in service; and that 
he is entitled to service connection under the provisions of 
38 C.F.R. § 3.309(e). See June 2003 Statement in Support of 
Claim.  In this regard, the Board observes that if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  Only the 
diseases on the list and no others may be presumed under law 
to have been caused by herbicide exposure.  However, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (1994).

Service connection may be presumed for residuals of Agent 
Orange exposure by the showing of two elements.  First, the 
evidence must show that the appellant served in the Republic 
of Vietnam during the Vietnam War era. 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the appellant must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e). Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  In this case, the appellant's DD 214 Report of 
Transfer or Discharge form indicates that he served in 
Vietnam from September 1971 to September 1972.  However, the 
appellant has not been diagnosed with one of the specific 
diseases listed within 38 C.F.R. § 3.309(e).  As such, 
service connection pursuant to 38 C.F.R. § 3.309(e) is not 
available.  Further, there is no evidence directly linking 
any right knee muscle disorder with herbicide exposure.  
Combee.
  
Based on a thorough review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for a right knee muscle disorder, for the reasons discussed 
above.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

C.  Withdrawal of claims of entitlement to service connection 
for a blood clotting disorder and a skin rash condition. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn his appeal as 
to the claims of entitlement to service connection for a 
blood clotting disorder and a skin rash condition and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration regarding those claims. See January 
2006 statement from appellant; January 2006 hearing 
transcript, p. 2.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to these claims and they 
are dismissed.


ORDER

Service connection for a right knee muscle disorder with 
osteoarthritis is denied. 

The appeal regarding the appellant's claim of entitlement to 
service connection for a blood clotting disorder is 
dismissed.

The appeal regarding the appellant's claim of entitlement to 
service connection for a skin rash condition is dismissed.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for 
PTSD discloses a need for further development prior to final 
appellate review.  According to the appellant's service 
records, his specialty in service was as a helicopter 
repairman; and his last duty assignment was with the 10th 
Cavalry, HQ FORSCOM.  Id.  The appellant's service records 
indicate Vietnam service but do not indicate that he received 
commendations involving combat.  Id.   

The appellant submitted an application for compensation for 
PTSD in May 2003.  In support of his claim, he supplied a 
July 2004 PTSD questionnaire and testified at a hearing 
before the Board in January 2006.  In his PTSD questionnaire, 
the appellant reported that he was assigned to the 238th Air 
Weapons-1st Aviation Division and with the 7th Troop 
8th Cavalry 196th Infantry Division in Da Nang while in 
Vietnam.  He indicated that he was stationed in areas were he 
was exposed to heavy mortar fire and that he witnessed death 
and injury to his fellow soldiers. See July 2004 
questionnaire; January 2006 hearing transcript, pgs. 4-5, 11. 
He also argued that while acting as crew chief for covert 
helicopters in service, he had to work on helicopters that 
were "shot up."  He contended these experiences contributed 
to the development of PTSD. January 2006 hearing transcript, 
pgs. 6, 11. 

The appellant was referred for a PTSD screening in October 
2003 for which he failed to appear. See October 2003 VA 
medical records.  VA medical records dated in November 2004 
indicate that the appellant was again referred to the mental 
health unit due to complaints of intrusive thoughts of events 
in Vietnam.  He underwent a PTSD screening in November 2004 
which was positive; and the appellant requested a referral to 
mental health.  A mental health appointment was arranged and 
the record indicated that the appellant would be informed of 
his appointment by mail.  No subsequent medical records are 
contained in the claims file. 

In view of the appellant's testimony regarding outstanding 
medical records of continued psychiatric treatment and the 
indication within the appellant's VA medical records that he 
had a mental health appointment scheduled in November 2004, 
the Board concludes that further development is necessary to 
include obtaining outstanding VA treatment records.  A remand 
will also enable the RO to provide appropriate VCAA notice to 
the appellant  regarding the merits of his claim. See also 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).

If the updated treatment records obtained by the RO reflect 
that the appellant has been under continued psychiatric care 
and indicate that the appellant has a diagnosis of PTSD, the 
RO should undertake additional development of the claim to 
include further attempts to verify the appellant's asserted 
PTSD stressors and possibly affording the appellant a VA 
examination.  In addition, if the updated VA treatment 
records obtained by the RO reflect that the appellant has a 
current diagnosis of PTSD, the RO should undertake additional 
development to confirm whether he was exposed to such mortar 
attacks.     

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is needed.  The case is 
being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the VA will notify the 
appellant  if further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should provide, with respect to 
the appellant's claim of entitlement to 
service connection for PTSD, notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1) and Dingess/Hartman v. 
Nicholson, supra. 

2.  The RO should obtain a copy of any 
treatment records related to the appellant 
from the VA medical facility in Tuscaloosa, 
Alabama dated after November 2004.  

3.  If additional VA medical records are 
located in accordance with the instructions 
set forth above and they reflect a diagnosis 
of PTSD, the RO is to contact the United 
States Army and Joint Services Records 
Research Center (JSRRC), and provide them 
with copies of all of the appellant's service 
personnel records.  JSRRC should also be 
provided with a copy of the appellant's July 
2004 PTSD questionnaire and a copy of the 
January 2006 BVA hearing transcript.  The 
JSRRC should be requested to attempt to 
verify whether the appellant was stationed in 
a heavy mortared area while serving in 
Vietnam.  They should also be requested to 
provide any additional information that might 
corroborate the appellant's alleged stressor 
events.  Any information obtained should be 
associated with the claims file.  Following 
the receipt of the report from JSRRC, and the 
completion of any additional development 
warranted or suggested by that office, the RO 
should prepare a report detailing in-service 
stressor events verified by JSRRC.  If no 
combat action or stressor event has been 
verified, the report should so state.  The 
report should be added to the claims file.

	4.  If additional VA medical records are 
located in accordance with the instructions 
set forth in paragraph one (1) above and 
those records reflect a diagnosis of PTSD, 
the RO should then schedule the appellant 
for a VA psychiatric examination to 
determine the etiology of any current PTSD.  
All indicated studies, tests, and 
evaluations deemed necessary should be 
performed.  If the examiner believes that 
PTSD is the appropriate diagnosis, the 
examiner must specifically identify which 
stressors detailed in the report of JSRRC or 
the RO's report are responsible for that 
conclusion, or whether the currently 
manifested PTSD is related to other 
nonservice or nonverified events specified 
in the examination report.  The claims file 
must be made available to the examiner for 
review and the examination report should 
reflect that such review is accomplished.  A 
complete rationale for all opinions offered 
should be provided.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant  
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




	                  
_________________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


